Citation Nr: 0841220	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  08-05 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a low back 
disability, to include on a secondary basis.

3.  Entitlement to service connection for migraine headaches, 
to include on a secondary basis.

4.  Entitlement to service connection for a psychiatric 
disability, to include on a secondary basis.

5.  Whether the reduction from 30 percent to 20 percent for a 
right knee disability was proper, to include whether an 
increased rating is warranted. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to August 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in June 2007, the RO denied the 
veteran's claims for service connection for left knee, low 
back and psychiatric disabilities, as well as a claim for 
service connection for migraine headaches.  The veteran also 
filed a timely appeal of an October 2007 rating decision that 
reduced the 30 percent evaluation in effect for his right 
knee disability to 20 percent, effective January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran asserts that service connection is warranted for 
left knee, low back, and psychiatric disabilities, and for 
migraine headaches.  He argues that these disabilities are 
due to his service-connected right knee disability.  During 
the hearing before the undersigned, the veteran testified 
that he had been treated at VA facilities in Boston and 
Manchester for his left knee problems.  He stated that he has 
headaches with his knee pain, and that his private physician 
claimed that such headaches are related at least in part to 
his right knee disability.  In addition, the veteran 
maintained that he was initially prescribed medication for 
his psychiatric disability in 1994 or 1995, for problems 
associated with his right knee disability.  He also alleged 
that he first sought treatment for low back symptoms in 1984, 
and that his primary care provider has stated that his back 
condition is related to his right knee disability.

The veteran insists that the evaluation of his service-
connected right knee disability should not have been reduced, 
and that a higher rating is warranted.  At the hearing, he 
testified that he had been treated for his right knee 
condition by Dr. Fox about six months earlier.  The report of 
such treatment has not been associated with the claims 
folder.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  In 
this case, while notice of the evidence needed to establish 
service connection on a direct or presumptive basis was 
provided in February 2007, the veteran has not been provided 
notice of how to substantiate a claim for secondary service 
connection.  Such should be provided on remand.  

In addition, the reduction in evaluation arose in conjunction 
with a claim for an increased rating.  For an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  Thus, notice consistent 
with Vazquez-Flores should also be provided.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
substantiate his claims for secondary 
service connection for his claimed left 
knee, migraine headache, low back, and 
psychiatric disabilities.  

In addition, with respect to his service 
connected right knee disability, the 
notice should advise the veteran that, to 
substantiate a claim for a higher rating, 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The notice must also provide 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  In addition, 
the letter should provide at notice of the 
rating criteria for his right knee.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from whom 
he has received treatment for migraine 
headaches, and for his left knee, low back, 
and psychiatric disabilities since his 
discharge from service, and for his right 
knee disability since 2006.  After securing 
the necessary authorizations for release of 
this information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which have 
not already been associated with the claims 
folder.  Specifically, the RO/AMC should 
request records from Dr. Fox dating since 
September 2006; Dr. Berman since 1984; from 
the Manchester VA Medical Center dating 
prior to October 2003 and since April 2004; 
from Dr. Nigeas; and from the Boston VA 
Medical Centers. 

3.  If, and only if, the medical evidence 
received indicates a possible relationship 
between his service connected right knee 
condition and the claimed left knee 
condition, migraine headaches, low back 
condition, or psychiatric disability, then 
an appropriate VA examination should be 
scheduled to determine whether the claimed 
condition is caused or aggravated by his 
service connected right knee disorder.  

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


